Case: 21-10657     Document: 00516472457          Page: 1    Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 15, 2022
                                   No. 21-10657
                                                                        Lyle W. Cayce
                                                                             Clerk

   Casey Glynn Dobbs,

                                                            Plaintiff—Appellant,

                                       versus

   Brent Warden, Sheriff of Oldham County; Oldham
   County Governor; Shawn Ballew,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CV-59


   Before Richman, Chief Judge, and Higginbotham and Elrod,
   Circuit Judges.
   Per Curiam:*
          Dobbs, proceeding pro se, filed a 42 U.S.C. § 1983 civil rights
   complaint “in the interest of” his minor child. The district court dismissed
   the complaint for lack of standing on the ground that a non-lawyer litigant



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10657         Document: 00516472457               Page: 2       Date Filed: 09/15/2022




                                           No. 21-10657


   proceeding in federal court could not represent his child. Dobbs appealed.
   We affirm.
                                                 I
           Casey Glynn Dobbs, a Texas prisoner proceeding pro se, filed a § 1983
   civil rights complaint “in the interest of” his minor child Lex Dobbs against
   Oldham County Sheriff Brent Warden, Oldham County Sheriff’s Deputy
   Shawn Ballew, and Oldham County. He alleged that the defendants failed to
   investigate or protect Lex after Dobbs and his family notified law
   enforcement that Lex was in danger of being abused. He also complained
   that Ballew harassed him. Dobbs stated that the defendants’ actions inter
   alia, violated his and Lex’s constitutional rights. He requested compensatory
   and punitive damages, as well as an injunction preventing Ballew from
   participating in any case involving him or Lex. He also moved for leave to
   proceed in forma pauperis (IFP), the appointment of counsel, and a
   preliminary injunction.
           The district court granted Dobbs leave to proceed IFP. But the
   magistrate judge denied his motion for the appointment of counsel,
   determining that Dobbs did not show “any inability to set forth his claims for
   relief or . . . any extraordinary circumstances . . . that would justify the
   appointment of counsel.”
           Pursuant to 28 U.S.C. § 1915A, 28 U.S.C. § 1915(e)(2), and 42 U.S.C.
   § 1997e(c)(1), 1 the district court dismissed Dobbs’s civil rights complaint



           1
            The district court’s order discussed § 1997e(c)(1), which, as in §§ 1915A and
   1915(e)(2), allows for the dismissal of a prisoner’s complaint if, inter alia, it is frivolous,
   malicious, or fails to state a claim upon which relief can be granted. See § 1997e(c)(1);
   §§ 1915A, 1915(e)(2). However, the district court’s conclusion stated that Dobbs’s
   complaint was being dismissed pursuant to § 1997e(a), which involves exhaustion of
   administrative remedies, in addition to §§ 1915A and § 1915(e)(2). Because the district




                                                 2
Case: 21-10657          Document: 00516472457              Page: 3      Date Filed: 09/15/2022




                                           No. 21-10657


   without prejudice for lack of standing and denied his motion for a preliminary
   injunction because he could not prevail on the merits of his underlying claim.
   A district court may sua sponte dismiss a prisoner’s IFP civil rights complaint
   pursuant § 1915(e)(2) if, among other things, it is frivolous or fails to state a
   claim on which relief can be granted. 2 A court is also authorized to dismiss a
   prisoner’s civil rights lawsuit as frivolous or for failure to state a claim upon
   which relief may be granted pursuant to § 1915A(b)(1) and § 1997e(c)(1). 3
          The district court determined that a non-lawyer litigant proceeding
   pro se in federal court could not represent his child in legal proceedings, and
   thus Dobbs could not sue on behalf of his minor son. Dobbs timely appealed
   the dismissal. Dobbs’s appellate brief does not challenge the district court’s
   characterization of his complaint as being raised solely on behalf of Lex.
   Rather, he contends that the case only involved Lex’s rights and damages.
   He has therefore abandoned any challenge to the district court’s
   determination on this basis. 4




   court’s order did not otherwise mention exhaustion, we presume that the dismissal was
   pursuant to § 1997e(c)(1), rather than § 1997e(a).
          2
              28 U.S.C. § 1915(e)(2)(B)(i)-(ii).
          3
              28 U.S.C. § 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).
          4
              See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




                                                   3
Case: 21-10657          Document: 00516472457             Page: 4       Date Filed: 09/15/2022




                                          No. 21-10657


                                                II
           When a district court dismisses a prisoner’s complaint pursuant to
   § 1915(e)(2), § 1915A, and § 1997e(c), we review the dismissal de novo. 5
           Dobbs argues that he had the right to represent Lex pro se as Lex’s
   managing conservator and natural father in order to protect his constitutional
   rights. He contends that because the district court denied his motion for the
   appointment of counsel and because he was proceeding IFP, the district
   court’s dismissal based on the lack of legal representation was a violation of
   the right to due process and left no room for the protection of his child’s
   constitutional rights.
           In federal court, parties are guaranteed the right to proceed pro se. 6
   Federal Rule of Civil Procedure 17(c) provides that a general guardian,
   committee, conservator, or like fiduciary may sue on behalf of a minor and
   that a minor who does not have such a duly appointed representative may sue
   by next friend or guardian ad litem. 7 However, this rule addresses standing,
   not whether a non-lawyer guardian, committee, conservator, or “like
   fiduciary” may represent a minor pro se.
           As to whether Dobbs may proceed pro se to sue on behalf of Lex as a
   parent, this court has previously held, albeit in unpublished opinions, that,
   with the exception of social security proceedings, 8 non-attorney parents may


           5
            See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005) (reviewing the dismissal of
   a complaint de novo in which the district court refers to all three statutes as a basis for
   dismissal).
           6
               See 28 U.S.C. § 1654.
           7
               Fed. R. Civ. P. 17(c).
           8
            See Harris v. Apfel, 209 F.3d 413, 414-17 (5th Cir. 2000) (holding that a parent
   could sue on behalf of a minor child to obtain supplemental security income benefits under
   Title XVI of the Social Security Act despite the fact that other circuits have held that non-




                                                4
Case: 21-10657             Document: 00516472457           Page: 5      Date Filed: 09/15/2022




                                            No. 21-10657


   not bring suit pro se on behalf of their minor children. 9 We differentiated
   social security proceedings on the ground that custodial parents are
   responsible for expenses associated with the minor’s maintenance and
   therefore have a personal financial stake in the proceeding. 10 The rights of
   minors in social security appeals also “can be adequately protected without
   legal counsel—the proceedings essentially involve the review of an
   administrative record.” 11 Those characteristics are not present in § 1983
   cases.
            Other circuits have similarly held that a non-attorney parent or
   guardian cannot sue pro se on behalf of a minor child. 12 As the Third Circuit
   has explained:



   attorney parents could not appear pro se on behalf of their children in various other types
   of cases, including § 1983 cases).
            9
              See Sprague v. Dep’t of Fam. & Protective Servs., 547 F. App’x 507, 508 (5th Cir.
   2013) (per curiam) (unpublished); Johnson v. Lufkin Daily News, No. 02-40420, 2002 WL
   31115132, at *1 (5th Cir. Sept. 17, 2002) (per curiam) (unpublished); see also Fountain v.
   Thaler, 629 F. App’x 592, 593, 595 (5th Cir. 2015) (per curiam) (unpublished) (holding that
   a state prisoner did not have the right to bring § 1983 claims on behalf of his minor child);
   Aduddle v. Body, 277 F. App’x 459, 461-62 (5th Cir. 2008) (per curiam) (unpublished)
   (holding that even if the prisoner was the child’s legal guardian, as a non-lawyer, he did not
   have the authority to represent his granddaughter on a pro se basis); Morgan v. Texas, 251
   F. App’x 894, 896 n.2 (5th Cir. 2007) (per curiam) (unpublished) (noting that because the
   plaintiff was proceeding pro se, she did not have the authority to assert claims on behalf of
   the minor child).
            10
                 Harris, 209 F.3d at 416.
            11
                 Id. at 417.
            12
              See Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir.
   1990) (“It goes without saying that it is not in the interests of minors or incompetents that
   they be represented by non-attorneys. . . . There is nothing in the guardian-minor
   relationship that suggests that the minor’s interests would be furthered by representation
   by the non-attorney guardian.”); Johns v. Cnty. of San Diego, 114 F.3d 874, 876-77 (9th Cir.
   1997) (“[W]e hold that a parent or guardian cannot bring an action on behalf of a minor
   child without retaining a lawyer.”); Ethan H. v. State of N.H., No. 92-108, 1992 WL 167299,




                                                 5
Case: 21-10657            Document: 00516472457             Page: 6        Date Filed: 09/15/2022




                                            No. 21-10657


           The choice to appear pro se is not a true choice for minors who
           under state law cannot determine their own legal actions. . . . It
           goes without saying that it is not in the interest of minors or
           incompetents that they be represented by non-attorneys.
           Where they have claims that require adjudication, they are
           entitled to trained legal assistance so their rights may be fully
           protected. 13
   We agree.
           Dobbs cites the Supreme Court’s decision in Winkelman v. Parma City
   School District. 14 The Court held in that case that the Individuals with
   Disabilities Education Act (IDEA) conferred rights on parents to sue to
   vindicate their own rights because IDEA “creates in parents an independent
   stake not only in the procedures and costs implicated by this process but also
   in the substantive decisions to be made.” 15 “As a consequence, a parent may
   be a ‘party aggrieved’ for purposes of § 1415(i)(2) with regard to ‘any matter’
   implicating these rights. 16 The status of parents as parties is not limited to




   at *1 (1st Cir. July 21, 1992) (per curiam) (unpublished) (“We now hold that [the plaintiff],
   acting pro se, may not represent her son in this appeal.”); Collinsgru v. Palmyra Bd. of Educ.,
   161 F.3d 225, 231 (3d Cir. 1998) (“It is . . . well-established in this Circuit that the right to
   proceed pro se in federal court does not give non-lawyer parents the right to represent their
   children in proceedings before a federal court.”), abrog. on other grounds, 550 U.S. 516
   (2007); Meeker v. Kercher, 782 F.2d 153, 154 (10th Cir. 1986) (per curiam) (“[A] minor
   child cannot bring suit through a parent acting as next friend if the parent is not represented
   by an attorney.”); Johnson v. Collins, 5 F. App’x 479, 485 (7th Cir. 2001) (unpublished)
   (“But though [Plaintiff] may bring this suit on the children’s behalf, he may not do so
   without counsel.”).
           13
              Osei-Afriyie by Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir. 1991)
   (internal citations omitted).
           14
                Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007).
           15
                Id. at 531.
           16
                See § 1415(b)(6)(A).




                                                  6
Case: 21-10657            Document: 00516472457              Page: 7   Date Filed: 09/15/2022




                                              No. 21-10657


   matters that relate to procedure and cost recovery.” 17 Accordingly, the
   Supreme Court held that parents could appear pro se to vindicate those
   rights. 18 The Court expressly declined to reach the question of “whether
   IDEA entitles parents to litigate their child’s claims pro se.” 19                    The
   Winkelman decision does not support Dobbs’s position.
           Dismissal without prejudice was the proper disposition of Lex’s
   claims. 20
           Dobbs may consider contacting legal aid providers or attempt to retain
   paid counsel to pursue his child’s claims. The district court’s dismissal
   without prejudice does not foreclose a subsequent suit filed by an attorney.
                                         *         *         *
                      The judgment of the district court is AFFIRMED.




           17
                Winkelman, 550 U.S. at 531.
           18
                Id. at 535.
           19
                Id.
           20
              See Osei-Afriyie by Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir.
   1991) (“[T]he children’s claims can be dismissed without prejudice, to accrue for purposes
   of the relevant statutes of limitations when the children reach eighteen years of age, or
   sooner if they become emancipated minors.”).




                                                   7